Title: From Alexander Hamilton to Oliver Wolcott, Junior, [23 December 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, December 23, 1796]
My Dear Sir

I wrote to you two days ago on the subject of obtaining an instruction from the Bank of the U States to the Direction of the Office here to prevent a speedy repetition of their call on the Bank of New York. This Bank has so large a proportion of its whole Capital in the power of the Office that if it be not tranquillized on the subject of demands from that quarter, it will be driven to such violent operations as cannot fail to convulse Credit & among other evils prevent the collection of the Revenues. The danger is urgent & a prompt explanation is essential.
The situation of the Bank of NYork is no doubt materially owing to the prolongation of the old & the new loan to Government. Its Capital is 900,000 Dollars—its discount 1600000. Here is certainly no imprudence.
Many of the Merchants here are anxious for an accommodation for the duties similar to that which I upon certain trying occasions made. I know not what is possible on your part.
Yrs. truly

A Hamilton
Decr. 23. 1796
O Wolcot Jun. Esq

